DETAILED ACTION
Election/Restrictions
Amendments filed 29 December 2021 have been entered. The amendments have overcome the 112(b) and prior art rejections of the Non-Final Rejection mailed on 5 October 2021.

Allowable Subject Matter
Claims 1-6, 9-12, and 15-21 are allowed.
The nearest prior art is Carrey (US 1620870).
The following is an examiner’s statement of reasons for allowance. It is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is regarding claim 1, “the second secondary stage piston being slidably seated in a second secondary stage cylinder formed in the second primary stage piston, wherein the first secondary stage piston is slidably seated in a first secondary stage cylinder formed in the first primary stage piston, and wherein the first secondary stage piston is attached to the second primary stage piston and the second secondary stage piston is attached to the first primary stage piston;” regarding claim 21 “the second secondary stage piston being slidably seated in a second secondary stage cylinder formed in the second primary stage piston, the second secondary stage piston comprising a second secondary outlet in a second secondary piston face and a second secondary check valve for the second secondary outlet for discharging fluid to the pump outlet., and wherein the first secondary stage piston is slidably seated in a first secondary stage cylinder formed in the first primary stage piston;” and regarding claim 20 “Filed December 29, 2021Attorney Docket No. 817618the first secondary stage piston comprises a first secondary outlet in a first secondary piston face and a first secondary check valve for the first secondary outlet configured to discharge fluid to the pump  These limitations, distinguish the structure of the two piston/cylinder combinations which each have pistons which reciprocate within the piston/cylinder of the opposite piston/cylinder combination, and thereby make the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746